EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Murtaugh on April 21, 2021.

The application has been amended as follows: 

In Claim 1, line 30, after the term “element (5),” please insert the phrase - -wherein the flow throttling element (7) is interposed between the filtering element (3) and the barrier impermeable to oxygen (6)- -;



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Bartoli et al. WO 2015/136433 in view of Beaulieu et al. US 2010/0303964, does not disclose or reasonably suggest the flow throttling element of Bartoli being interposed between the filter element and the barrier impermeable to oxygen.  Rather, FIG. 1 of Bartoli shows the closing element 11 interposed between the filtering element 20 and the damping element 14 and the damping element 14 is downstream relative to the closing element 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERICSON M LACHICA/Examiner, Art Unit 1792